Citation Nr: 0109734	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-12 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or being housebound. 

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel












INTRODUCTION

The veteran had active service from November 1963 to December 
1964.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the Cleveland, Ohio, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran does not have a 100 percent evaluation for 
any single disability.

2.  The veteran is not substantially confined to his or her 
dwelling and the immediate premises, or to the ward or 
clinical area of the nursing home at which he resides. 

3.  The veteran is not blind or nearly blind, and is not a 
patient in a nursing home; he is not bedridden, and remains 
able to dress and feed himself, clean and shave himself, use 
the toilet, and protect himself from the dangers of his daily 
environment; he does not use a prosthetic or orthopedic 
appliance which requires the assistance of another person.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance or being 
housebound have not been met.  38 U.S.C.A. § 1521(d)(e) (West 
1991); 38 C.F.R. §§ 3.351, 3.352 (2000). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to special monthly 
compensation as a result of a need for regular aid and 
attendance, or being housebound.  He argues that he requires 
assistance in monitoring his blood sugar levels and in 
keeping up with his medications.  

Increased pension is payable to a veteran by reason of need 
for aid and attendance, or by reason of being housebound.  
38 U.S.C.A. § 1521(d)(e); 38 C.F.R. § 3.351(a)(1).  The 
veteran will be considered in need of regular aid and 
attendance if he or she is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or is a patient in a nursing home because of mental or 
physical incapacity; or establishes a factual need for aid 
and attendance under the criteria set forth in Sec. 3.352(a).  
38 C.F.R. § 3.351(c).  

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C. 1521 and who is not in need of 
regular aid and attendance shall be as prescribed in 38 
U.S.C. 1521(e) if, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (not including ratings based upon 
unemployability under Sec. 4.17 of this chapter) the veteran 
has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems or; 
is "permanently housebound" by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.351(d).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: the inability of the 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  38 C.F.R. 
§ 3.352(a).  

The record indicates that entitlement to a permanent and 
total evaluation for nonservice connected pension purposes 
was established in a January 1991 rating decision.  The most 
recent rating decision to evaluate the veteran's disabilities 
shows that his only service connected disability is athlete's 
feet, which is evaluated as zero percent disabling.  His 
nonservice connected disabilities include congenital 
malformation of the feet, postoperative, evaluated as 30 
percent disabling; schizoid personality with depressive 
features, evaluated as 30 percent disabling; coronary artery 
disease, evaluated as 30 percent disabling; diabetes 
mellitus, evaluated as 20 percent disabling; lumbosacral 
strain, evaluated as 10 percent disabling; chronic 
obstructive pulmonary disease, evaluated as 10 percent 
disabling; and a right ankle sprain, bronchitis, back strain, 
alleged left eye injury, hearing loss, and duodenitis, each 
evaluated as zero percent disabling.  The veteran has a 
combined nonservice connected evaluation of 80 percent 
disabling.  

The evidence for consideration includes a January 1999 letter 
from the Ohio Veterans Home, accompanied by a statement from 
the veteran.  This indicated that he was participating in a 
work therapy program. 

A September 1999 medical certificate from E.V.S., M.D., the 
medical director of the Ohio Veterans Home, notes that the 
veteran has been a resident of the domiciliary since 
September 1998.  His diagnoses included diabetes, mellitus, 
coronary artery disease, chronic lung disease, hypertension, 
poor hearing, history of alcoholism and nicotine addiction, 
peripheral vascular disease, and depression.  The doctor 
noted that the veteran's activities of daily living 
performance was minimal at best.  He needed constant 
prompting to maintain an appropriate level of presentation, 
lacked good hygiene, and often did not purchase hygiene 
products.  The veteran was also non-compliant with his diet, 
and had high blood sugars.  He became confused when 
questioned about his medications, and he would not remember 
to visit the sick bay or order refills of his medications 
when he ran out.  The veteran showed poor judgment in his 
daily activities.  For example, he had been seeking a job at 
the members lounge, which served alcohol, but he was a 
recovering alcoholic.  The doctor stated that the veteran 
required a 24 hour supervised environment.  This would 
improve his quality of life, as well as his hygiene and 
appearance.  Proper supervision was also required to assist 
with his medication administration and hygiene issues, and to 
give educational assistance.  The veteran remained able to 
handle his own funds.  

VA hospital records from September 1999 to October 1999 show 
that the veteran was admitted for treatment following a 
stroke.  However, a magnetic resonance imaging study 
conducted in September 1999 was essentially unremarkable.  At 
discharge, the veteran did not have significant headache, 
seizures, loss of consciousness, head trauma, dysphagia, 
incontinence, shortness of breath, palpitations, or chest 
pains.  Motor examination was roughly 5/5 for all 
extremities.  The veteran's finger to nose and heel to shin 
coordination was intact bilaterally.  He ambulated slowly, 
with a slightly hemiparetic gait.  

A February 2000 letter from the Ohio Veterans Home and 
E.V.S., M.D., states that the veteran had been moved from the 
domiciliary to DOM Plus so that he could have 24 hour 
supervision.  This was due to his high blood sugar readings, 
his inability to pass room inspection, his poor personal 
appearance, his problems keeping up with his medications, and 
his failure to come to sick bay when he had appointments.  
After being moved to DOM Plus, the veteran's blood sugar 
levels had moved toward normal, and his care of his room and 
personal hygiene had greatly improved.  The doctor opined 
that the veteran needed the supervision of DOM Plus in his 
daily living.  

An additional medical certificate was received from E.V.S., 
M.D., in May 2000.  This contained essentially the same 
information that was provided in the September 1999 medical 
certificate.  The doctor opined that the veteran required a 
24 hour supervised environment to assist with his medical 
administration and hygiene issues.  

The veteran was afforded VA examinations of his disabilities 
in July 2000.  On the examination for mental disorders, the 
veteran denied depression or anxiety.  He was casually 
groomed with unshaved beard.  The veteran looked older than 
his stated age, and walked with a cane.  He reported having a 
stroke in October 1999.  His mood was not depressed, and he 
denied anxiety, nervousness, sleep problems, suicidal 
ideations, or homicidal ideations.  His affect was 
appropriate, and he denied delusions and hallucinations.  He 
was oriented to time, place, and person.  His memory of 
recent and remote events was fair, and his intellectual 
functioning was average.  His judgment and insight were fair.  
The veteran was capable of managing his benefit payments in 
his own best interest.  The diagnoses included alcohol 
dependence by history, and nicotine dependence by history.  
His score on the Global Assessment of Functioning (GAF) scale 
was 75.  

At the July 2000 VA examination of the arteries and veins, 
the veteran's diagnoses included a history of a 
cerebrovascular accident with left-sided weakness.  The 
examiner stated that this weakness was very light, and that 
the veteran was able to walk around without crutches or a 
cane.  The veteran had a good filament sensation of the lower 
extremities, and there was no breakdown of the skin tissue 
between the toes.  Similar information was noted on the other 
VA examinations.  

The veteran was also afforded a VA examination for aid and 
attendance or being housebound in July 2000.  He was a poor 
historian.  The veteran's disabilities were noted.  He denied 
any recent hospitalization.  The veteran was not bedridden.  
He stated that he was able to handle his own financial 
benefits and payments.  The examiner opined that veteran was 
capable of protecting himself from daily hazards and dangers.  
He could dress himself, shave, use the toilet, and perform 
the activities of daily living.  The veteran stated that on a 
typical day, he would get up and cook breakfast, watch 
television, or go fishing.  His posture and gait were normal.  
He reported to the examination with a cane, but was walking 
around the examination room and the hallway without using the 
cane for balance or stability.  The veteran was well groomed, 
and his build and posture were normal.  His state of 
nutrition was good.  His gait was stable without the use of a 
cane, and he could do heel to toe walking.  The veteran was 
able to walk approximately one block with the assistance of a 
walker or cane, or with help.  He was able to leave his 
immediate premises, and would go shopping, fish, watch 
television, and socialize.  The diagnoses included history of 
coronary artery disease, hypertension, diabetes mellitus, 
chronic bronchitis, decreased hearing, depression, and a 
cerebrovascular accident with very slight left-sided 
weakness.  

After careful review of the veteran's contentions and the 
evidence, the Board is unable to find that entitlement to 
special monthly pension for aid and attendance or for being 
housebound is merited.  

Initially, the Board notes that the veteran is not basically 
eligible for special monthly pension.  He does not have a 
single disability that is evaluated as 100 percent disabling.  
The veteran was afforded VA examinations of all his 
disabilities in July 2000.  Although the RO has not 
promulgated a rating decision that lists the individual 
ratings for each of the veteran's disabilities since these 
examinations or which assigns a rating to the residuals of 
the veteran's stroke, the results of these examinations were 
considered by the RO in the September 2000 supplemental 
statement of the case, which continued to find that the 
veteran did not have a single disability evaluated as 100 
percent disabling.  Furthermore, the Board finds that an 
additional rating decision to assign a rating to residuals of 
the veteran's stroke is not required, for even if a 100 
percent evaluation were to be assigned to this or any other 
of the veteran's disabilities, the evidence still does not 
demonstrate that the veteran is housebound, or that he 
required regular aid or attendance.  

The Board notes that the veteran is not confined to his home.  
At the July 2000 VA examination, he indicated that he is able 
to leave his home to shop, and that he would sometimes go 
fishing.  He could also walk around the block with some 
support.  The veteran was searching for work around the Ohio 
Veterans Home in which he resides.  Therefore, as the veteran 
is not substantially confined to his dwelling, the immediate 
premises, or to the ward or clinical area, he is not 
considered to be housebound.  38 C.F.R. § 3.351(d).  

Finally, the evidence does not show that the veteran requires 
regular aid or attendance.  The veteran is not blind or 
nearly blind as defined by 38 C.F.R. § 3.351(c).  Although 
the veteran lives in the Ohio Veterans Home, the medical 
director describes him as a resident in the domiciliary, and 
not as a patient.  The Board recognizes that the veteran has 
several serious disabilities, as evidenced by the prior award 
of a permanent and total rating for nonservice connected 
pension purposes.  However, he is able to dress and undress 
himself, and he does not use any prosthetic or orthopedic 
appliance with which he requires assistance.  He is able to 
feed himself, and he reports that he cooks his own breakfast.  
The veteran can clean himself, shave, use the toilet, and 
perform the activities of daily living, and he appeared well 
groomed at the July 2000 examination.  The veteran is clearly 
not bedridden.  The July 2000 VA examination for mental 
disorders was negative for any current psychiatric 
disabilities or personality disorders, and the veteran had a 
GAF of 75.  GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  A score of 71 to 80 indicates that if 
symptoms are present, they are transient and expectable 
reactions to psychological stressors, with no more than 
slight impairment in social, occupational or school 
functioning.  (Ibid.).  The veteran remains able to handle 
his finances.  The medical director at the nursing home in 
which the veteran resides has opined that the veteran 
requires constant supervision in order to remind him to take 
his medication, keep his medical appointments, and to prompt 
him to clean himself and his room.  However, the Board notes 
that the supervision described by this doctor does not equate 
to the need for aid and attendance as defined by 38 C.F.R. 
§ 3.352(a).  Although the veteran may require supervision to 
remind him to take his medication and to clean, he does not 
have any physical or mental disabilities that prevent him 
from doing these things.  Therefore, the Board finds that aid 
and attendance is not required, and that entitlement to 
special monthly pension is not warranted.  


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance or being housebound is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

